Citation Nr: 0835114	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-39 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic conjunctivitis.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic sinusitis.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pterygium, right eye.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right calf growth.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to service connection for Hepatitis 
C, and did not reopen claims for entitlement to service 
connection chronic conjunctivitis, chronic sinusitis, 
pterygium of the right eye, and a right calf growth.  

The veteran's representative requested a hearing at a local 
VA office before a Member of the Board.  In September and 
October 2007, the appellant was sent letters notifying him 
that he was scheduled to appear for a Board hearing in 
November 2007.  He did not report for this hearing and has 
provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2007).

The RO addressed the new and material evidence issues in the 
rating decision on appeal.  Irrespective of the RO's action, 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen the claim of service 
connection for chronic conjunctivitis, chronic sinusitis, 
pterygium of the right eye, and a right calf growth.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Hepatitis C was not diagnosed in service or for many 
years thereafter, and there is no competent medical evidence 
indicating that Hepatitis C is related to service.

2.  The RO denied entitlement to service connection for 
pterygium, right eye, and a right calf growth in a March 2002 
rating decision.  The appellant received timely notice of the 
determination but did not appeal, and this decision is now 
final.

3.  Evidence received since the March 2002 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for pterygium, right eye, 
and a right calf growth.

4.  The RO denied entitlement to service connection for 
chronic conjunctivitis and chronic sinusitis in a July 2002 
rating decision.  The appellant received timely notice of the 
determination but did not appeal, and this decision is now 
final.

5.  Evidence received since the July 2002 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for chronic conjunctivitis 
and chronic sinusitis.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  New and material evidence has not been received since the 
March 2002 rating decision, and the claim for entitlement to 
service connection for chronic conjunctivitis is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 
C.F.R. § 3.156 (a) (2007).
3.  New and material evidence has not been received since the 
March 2002 rating decision, and the claim for entitlement to 
service connection for chronic sinusitis is not reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156 
(a) (2007).

4.  New and material evidence has not been received since the 
July 2002 rating decision, and the claim for entitlement to 
service connection for pterygium, right eye, is not reopened.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.156 (a) (2007).

5.  New and material evidence has not been received since the 
July 2002 rating decision, and the claim for entitlement to 
service connection for a right calf growth is not reopened.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).
The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005 and post-adjudication notice by 
letter dated in September 2007.

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The March 2005 notification also was in compliance with Kent 
v. Nicholson, 20 Vet, App. 1 (2006).  Specifically, the March 
2005 letter informed the veteran of the basis of the last 
final denial for the claim of service connection for chronic 
conjunctivitis; namely that there is no permanent residual or 
chronic disability; for chronic sinusitis; namely that the 
condition was neither caused by, nor did it occur in, 
military service; pterygium, right eye; namely that there is 
no evidence that this pre-existing condition was permanently 
worsened as a result of military service; and a right calf 
growth; namely that service medical records (SMRs) show no 
findings regarding the claimed disability.  Likewise, the 
letter described the meaning of "new" and "material" evidence 
in order to reopen the claims.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the etiology 
of the claimed Hepatitis C disability.  VA's duty to assist 
doctrine does not require that the veteran be afforded a 
medical examination, however, because there is no competent 
evidence, including a continuity of symptomatology, 
indicating an association between an in-service disease or 
injury and the disability or the in-service incurrence of the 
disability.  See, McLendon v. Nicholson, 20 Vet. App. 79, 82-
83  (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159 (c) (2007).  

VA has obtained SMRs and assisted the veteran in obtaining 
evidence.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection for Hepatitis C 

The veteran seeks service connection for Hepatitis C.  He 
claims that he contracted the disease as the result of 
donating blood while stationed in Okinawa around November 
1977 or while stationed in Camp Lejeune, North Carolina, 
around April 1980.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present Hepatitis C disability.  VA 
treatment records dated in January 2005 note that the veteran 
has a history of chronic Hepatitis C and presented to clinic 
for an initial evaluation of liver disease.  VA treatment 
records dated in December 2004 note that the veteran was 
given a diagnostic impression of HCV positive.

The veteran's SMRs are negative for the diagnosis of, or 
treatment for, Hepatitis C or any symptoms of it.  In 
response to the RO's request, the National Personnel Records 
Center found that they had no records indicating that the 
veteran made blood donations at any military installation 
during service.

A May 2005 written statement by the RO indicates that the 
veteran was sent a questionnaire of risk factors for 
Hepatitis C.  

Furthermore, there is no competent medical evidence of record 
relating the veteran's current diagnosis of Hepatitis C to 
service.

The favorable evidence consists of the veteran's contention 
that his current Hepatitis C disability is related to his 
alleged blood donations in service.

The unfavorable evidence consists of the fact that the first 
contemporaneous evidence of Hepatitis C of record is in 2004.  
This is more than 20 years after the veteran was discharged 
from service.  The passage of 20 years before any evidence of 
the disability is of record weighs heavily against a finding 
that such disability is related to service on a direct basis.  
See 38 C.F.R. §§ 3.307, 3.309. See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Maxson v. West, 12 Vet. App. 453, 
459 (1999).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current Hepatitis C 
is related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the veteran's lay assertions have 
been considered, they do not outweigh the evidence of record, 
which shows that the veteran's Hepatitis C did not develop 
for many years after service and that during service the 
veteran did not receive treatment for, or that he was 
diagnosed with, Hepatitis C.  Nor is there any competent 
medical evidence of record relating the veteran's current 
Hepatitis C to any event, injury, or disease in service.  
Additionally, the Board notes that a January 2004 VA 
treatment record indicates that the veteran has a history of 
intravenous heroin use, intranasal cocaine use, multiple 
tattoos, one of which was done while in prison, and a spouse 
or partner with Hepatitis C.  VA treatment records dated in 
December 2004 note that the veteran has a history of shooting 
abscesses.

The preponderance of the evidence is against the service 
connection claim for Hepatitis C; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

III.  New and Material Evidence Claims

The RO originally denied entitlement to service connection 
for pterygium, right eye, and a right calf growth in a March 
2002 rating decision on the respective bases that the 
evidence shows that pterygium, right eye, existed prior to 
service and that there was no evidence indicating that the 
condition permanently worsened as a result of service, and 
that a right calf growth neither occurred in, nor was it 
caused by, service.  The veteran did not appeal this 
decision; so it became final.  38 U.S.C.A. § 7105 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 
20.302, 20.1103 (2007).  

The RO originally denied entitlement to service connection 
for chronic conjunctivitis and chronic sinusitis in a July 
2002 rating decision on the respective bases that although 
the evidence shows that there is a record of treatment in 
service for conjunctivitis, no permanent residual or chronic 
disability subject to service connection is shown by the SMRs 
or demonstrated by the evidence following service, and 
because chronic sinusitis neither occurred in, nor was it 
caused by, service.  The veteran did not appeal this 
decision; so it too became final.  Id.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a) (2007). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

A.  Pterygium, Right Eye, and a Right Calf Growth

With regard to the claims for service connection for 
pterygium, right eye, and a right calf growth, evidence 
considered at the time of the March 2002 rating decision 
includes the veteran's SMRs and statements that his eye 
injury began in February 1978 and calf growth began in March 
1979.

Evidence submitted since the March 2002 rating decision does 
not pertain to the veteran's claimed disabilities, but rather 
consists only of VA treatment records dated throughout 2004 
and 2005, which note treatment for liver disease and 
psychiatric issues.  

Regarding the above noted VA treatment records, this evidence 
is new because it is not duplicative of evidence considered 
by the RO at the time of its March 2002 rating decision.  
However, this evidence is not material because it does not 
relate to the unestablished fact of whether the veteran's 
claimed pterygium, right eye, was permanently worsened as a 
result of service or whether the veteran's claimed right calf 
growth occurred in, or is otherwise related to, service, 
which were the bases of the RO's March 2002 rating decision.  
38 C.F.R. § 3.156 (a); see also 38 C.F.R. §§ 3.303, 3.306 
(2007).  

Given the absence of any new and material evidence since the 
March 2002 rating decision, reopening the claim to 
entitlement to service connection for pterygium, right eye, 
and a right calf growth, is not warranted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (a).  

B.  Chronic Conjunctivitis and Chronic Sinusitis

With regard to the claims for service connection for a 
chronic conjunctivitis, and chronic sinusitis, evidence 
considered at the time of the July 2002 rating decision 
includes the veteran's SMRs.

Evidence submitted since the July 2002 rating decision does 
not pertain to the veteran's claimed disabilities, but rather 
consists only of VA treatment records dated throughout 2004 
and 2005, which note treatment for liver disease and 
psychiatric issues.

Regarding the above noted VA treatment records, this evidence 
is new because it is not duplicative of evidence considered 
by the RO at the time of its July 2002 rating decision.  
However, this evidence is not material because it does not 
relate to the unestablished fact of whether the veteran has a 
current disability or residual related to his in service 
treatment for conjunctivitis or whether the veteran's claimed 
chronic sinusitis occurred in, or is otherwise related to, 
service, which were the bases of the RO's July 2002 rating 
decision.  38 C.F.R. § 3.156 (a); see also 38 C.F.R. § 3.303.

Given the absence of any new and material evidence since the 
July 2002 rating decision, reopening the claim to entitlement 
to service connection for chronic conjunctivitis and chronic 
sinusitis, is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (a).  
ORDER

Entitlement to service connection for Hepatitis C is denied.  

The petition to reopen the claim for service connection for 
chronic conjunctivitis is denied.

The petition to reopen the claim for service connection for 
chronic sinusitis is denied.

The petition to reopen the claim for service connection for 
pterygium, right eye, is denied.

The petition to reopen the claim for service connection for a 
right calf growth is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


